PER CURIAM.
Tamell Campbell appeals from the judgment entered on his convictions after a jury trial for murder in the first degree and armed criminal action. The trial court did not clearly err in sustaining the State's challenge to the defendant's peremptory strike under Batson v. Kentucky , 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *121setting forth the reasons for this order pursuant to Rule 30.25(b).